ORDER
This Court having delivered its original opinion in this cause on August 14, 1987, 514 So.2d 1270, and, on suggestion of one of the parties, having issued an extended opinion on October 2, 1987, and
It now having been brought to the attention of this Court that the extended opinion was in error, upon agreement of counsel for the parties that extended opinion is hereby withdrawn. The certificate of judgment issued on October 21, 1987, is hereby withdrawn, and the Clerk is directed to forthwith issue a certificate of judgment based upon this Court’s August 14, 1987, opinion.
MADDOX, JONES, ALMON, ADAMS and HOUSTON, JJ., concur.